Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 27, 2021.  These drawings are not approved. The drawings does not have a description under drawing descriptions therefore can not be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusions provide the only contact between the outer component mating wall and the annular collar mating wall through the relevant tolerance ranges for the mating walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The amendments to the specification filed  has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the applicant has not included where the description for Figure 11 is entered into the specification. The drawing has not been entered since the amendments for the specification has not been entered. The drawings can not be entered due to the specification amendments not being entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are (claims 2-17 are rejected as being dependent on a rejected claim unless otherwise indicated below) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation "how many of the protrusions are included in the annular collar" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "the outer component having a recess" in line 3 and "each protrusion being surrounded by a recess." in line 8. The claims later refer to "the recess" in claim 7 when describing the recess surrounding each protrusion has a teardrop shape . The claims could reasonably be construed as referring to “the outer component having a recess" in line 3 and "each protrusion being surrounded by a recess." when reciting "the recess." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 1 recites "the outer component having a recess" in line 3 and "each protrusion being surrounded by a recess." in line 8. The claims later refer to "the recess" in claim 7 when describing the recess surrounding each protrusion has a diamond shape. The claims could reasonably be construed as referring to “the outer component having a recess" in line 3 and "each protrusion being surrounded by a recess." in line 8 when reciting "the recess." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 1 recites "each protrusion being surrounded by a recess." in line 8. Claim 9 later refers to "the recess surrounding the protrusion has a diamond shape". The claims could reasonably be construed as only one “recess surrounding the protrusion has a diamond shape” or “each of the recesses have a diamond shape” which is confusing and unclear. Claim 1 recites “each protrusion being surrounded by a recess” indicating that there is at least three protrusions and at least three recesses. Therefore when claim 9 recites  "the recess surrounding the protrusion has a diamond shape" this would lead the examiner to believe each recess has a diamond shape however the claim only recites “the recess surrounding the protrusion has a diamond shape” which reads that only one recess has a diamond shape therefore being confusing, unclear and indefinite.  Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
5 recites the limitation "the mating walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the mating walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the protrusions provide the only contact between the outer component mating wall and the annular collar mating wall through the relevant tolerance ranges for the mating walls”.  The specification does not support the protrusions are the only contact between the annular collar and any axially extending portion of the recess of the outer component. The recess 24 of the outer component includes both the outer component mating wall 30 and the stepped portion 26. The annular collar 22 includes a step portion 32 having the protrusions 38 and includes step portion 34, both step portions 32 and 34 are received within the recess 24. Not only do the protrusions 38 contact the recess 22 but various locations on the annular collar 22,  contact the recess 24 therefore claim 6 is confusing and indefinite.   
Claim 8 recites “wherein a pointed end of the teardrop shape is oriented toward an insertion end of the annular collar mating wall” is unclear and confusing since the pointed end of the teardrop shape appears to be pointing outward and not oriented toward the insertion end of the mating wall which would result in the pointed end to be oriented downward.
Claim 14 recites the limitation "the mating walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the mating walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. 
The applicant’s arguments in regards to, 
The drawings stand objected to under 37 CFR 1.83(a). Applicant traverses this objection. 
This objection alleges that "the protrusions provide the only contact between the outer component mating wall and the annular collar mating wall through the relevant tolerance ranges for the mating walls." The drawings already show this feature. For example, Figs. 4, 8 and 9 show that the protrusions extend beyond the outer surface of the annular collar mating wall, as indicated by distances indicated by reference number 48 in Fig. 8 and reference number 52 in Fig. 10, and related discussion in the specification. In addition, drawings are only required to show features that are capable of drawing in a way that would add to the understanding of one of ordinary skill in the art. Nevertheless, without conceding the validity of this objection, Applicant has amended the specification and added new drawing Fig. 11, in which the gaps that can result from the protrusions being the only contact between the outer component mating wall and the annular collar, are emphasized. 
9 MEH/ed 
Application No.: 16/522,185 Docket No.: 0275-001747-US is hereby traversed as follows. The specification paragraph 0023 states, 
the outer component 20 (Fig. 10) includes a recess 24 therein for receiving the annular collar 22. The recess 24 can be a through-opening in the outer component 20 as illustrated. Alternatively, the recess 24 can extend only partially though the outer component 20. Separately, the recess 24 can be a stepped recess in which each stepped portion 26, 28 has a different diameter. The recess 24 defines an outer component mating wall 30. As in the illustrated example, this mating wall 30 of the outer component 20 can be defined by the smaller diameter step portion 28 of the recess 24. In some other examples, the recess 24 can have a single constant diameter throughout, or the larger diameter step portion can provide the outer component mating wall 30.

therefore the specification does not support the protrusions are the only contact between the annular collar and any axially extending portion of the recess of the outer component. The recess 24 of the outer component includes both the outer component 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (annular collar 22 which in figures contacts recess 24 in various areas not only through the protrusion.)]
    PNG
    media_image1.png
    318
    791
    media_image1.png
    Greyscale

Conclusion


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631